Citation Nr: 1533189	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  15-14 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for kidney cancer, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.

2.  Entitlement to service connection for adrenal gland cancer.

3.  Entitlement to service connection for lung cancer.

4.  Entitlement to service connection for cancer of the ureter tube with ureteral fistula.

5.  Entitlement to service connection for chronic kidney disease and gross hematuria.

6.  Entitlement to service connection for colonic polyps with obstructive bowel disorder.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

9.  Entitlement to service connection for heart disease, to include congestive heart failure.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for leukocytosis.

12.  Entitlement to service connection for obesity.

13.  Entitlement to special monthly compensation based on the need for aid and attendance.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran, the appellant, and M.P.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) from March 2014 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

On May 18, 2015, the Veteran testified at a hearing before the undersigned Veteran's Law Judge, via videoconferencing.  The appellant and a witness also provided testimony at the May 2015 hearing.  A transcript of that hearing has been associated with the Veteran's VBMS file.  

The instant matter was previously before the Board in June 2015, at which time it was remanded for the agency of original jurisdiction (AOJ) to seek and addendum medical opinion in connection with the Veteran's claim of service connection for kidney cancer.  An additional opinion was procured the same month, a copy of which is located in the Veteran's Virtual VA file, and a supplemental statement of the case (SSOC) was issued on June 15, 2015.  On June 24, 2015, the Veteran submitted a response to the June 2015 SSOC and waived his right to have any additional evidence considered in the first instance by the AOJ.  

Unfortunately, the Veteran died on July [redacted], 2015, the same day the case was   returned to the Board.  Following the Veteran's death, the appellant applied            to be substituted as the claimant for purposes of processing these claims to completion, and that status was granted by the AOJ pursuant to 38 U.S.C.A. § 5121A.  Accordingly, the appellant has been substituted as the claimant for the purpose of the claims pending at the date of the Veteran's death.  Id.  Claims pending at the time of the Veteran's death include the issues listed on the title    page of this decision, as well as a claim of service connection for brain cancer, which was denied by the RO in April 2015.  The Board notes that the 

Veteran had filed a notice of disagreement with that denial in May 2015.  In June 2015 correspondence, it was noted that the post-decision review process had begun on this matter in an attempt to resolve the matter.  Accordingly, the Board finds that the issue of service connection for brain cancer is not yet ripe for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  Kidney cancer did not have its clinical onset in service, was not exhibited within the first post service year; and is not otherwise related to active duty, to include the presumed exposure to contaminated water at Camp Lejeune.

2.  Adrenal gland cancer, lung cancer, cancer of the ureter tube, chronic kidney disease, colonic polyps with obstructive bowel disorder, diabetes mellitus, GERD, heart disease, hypertension, leukocytosis, and/or obesity did not have their clinical onset in service, were not exhibited within the first post service year; and are not otherwise related to active duty or a service-connected disability.

3.  There is no legal basis upon which to award entitlement to TDIU and/or special monthly compensation as the Veteran has no service-connected disability.


CONCLUSIONS OF LAW

1.  Kidney cancer was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  Adrenal gland cancer, lung cancer, cancer of the ureter tube, chronic kidney disease, colonic polyps with obstructive bowel disorder, diabetes mellitus, GERD, heart disease, hypertension, leukocytosis, and/or obesity were not incurred in or aggravated by active military service, may not be presumed to have been incurred therein, and were not was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  

3.  The criteria for entitlement to special monthly compensation benefits based on the need for aid and attendance of another person or housebound status have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2014).

4.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

During his May 2015 hearing, the Veteran clarified that he is seeking service connection for kidney cancer directly related to his exposure to contaminated water while stationed at Camp Lejeune.  He further indicated his belief his other diagnosed cancers, as well as his chronic kidney disease, colonic polyps with obstructive bowel disorder, diabetes mellitus, GERD, heart disease, hypertension, leukocytosis, and obesity, are all secondary to his claimed kidney cancer.  In essence, the Veteran is arguing that as a result of his exposure to contaminated water at Camp Lejeune led to the development of kidney cancer and had the "snowball effect" of causing or contributing to myriad health problems.  Notably, the Veteran does not contend, nor does the evidence so indicate, that any claimed disability other than his kidney cancer is directly related to service.  The Veteran similarly has proffered no theory of service connection for kidney cancer except as due to exposure to contaminated water at Camp Lejeune, and the record does not otherwise contain any evidence to suggest that the Veteran's kidney cancer is otherwise attributable to service.  As such, the Board's analysis of the Veteran's claims will be limited to the theories advanced by the Veteran.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2014).

With regard to the Veteran's specific theory of entitlement to service connection for kidney cancer, the Veteran's service personnel records establish that he was stationed at Camp Lejeune during service.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs) and it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987, which chemicals were primarily "perchloroethylene [(PCE)], trichloroethylene [(TCE)], benzene, and vinyl chloride."  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013).  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013); see Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011).  Accordingly, the Veteran's potential in-service exposure PCE, TCE, benzene, and vinyl chloride is not at issue in this case.  Rather, the central issue in this case is whether it is at least as likely as not that the Veteran's kidney cancer, diagnosed in 2007, is etiologically related to that exposure.

In 2006, Congress mandated the Secretary of the Navy to enter into an agreement with the National Academy of Sciences (NAS) to conduct a review and evaluation of scientific and medical evidence regarding associations between pre-natal, child, and adult exposure to contaminated drinking water at Camp Lejeune, and birth defects or diseases and any other adverse health effects.  See John Warner National Defense Authorization Act for Fiscal Year 2007, Pub. L. No. 109-364, § 318, 120 Stat. 2083 (2006).  In a 2009 report, the NAS' National Research Council (NRC) published a report of its study assessing the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination, entitled "Contaminated Water Supplies at Camp Lejeune: Assessing Potential Health Effects." (The Board will hereinafter refer to this report as "the NAS report."  A summary of the report can be accessed by clicking the "Report in Brief" link on the following webpage: http://dels.nas.edu/Report/Contaminated-Water-Supplies-Camp-Lejeune/12618.)  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, which the NAS stated meant "that there is some evidence that people who were exposed to TCE or PCE were more likely to have the disease or disorder but that the studies were either few in number or had important limitations."  See NAS Report; see also VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B (listing esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects as the 14 diseases).  The NAS report also stated that "[i]t cannot be determined reliably whether diseases and disorders experienced by former residents and workers at Camp Lejeune are associated with their exposure to contaminants in the water supply because of data shortcomings and methodological limitations" and indicated that because "these limitations cannot be overcome with additional study," any policy changes or administrative actions should not wait for further studies.  See NAS Report; see also 78 Fed. Reg. 55,671, 55, 672. 

In response to the information contained in the NAS report, as well as in the reports of studies conducted by the Centers for Disease Control's Agency for Toxic Substance and Disease Registry (ATSDR), which estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard, Congress enacted legislation authorizing VA to provide medical services for 15 specific illnesses to certain veterans as well as their eligible family members, who were stationed at Camp Lejeune from January 1, 1957, to December 31, 1987.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 102, Pub. L. 112-154, 126 Stat. 1165 (2012) (codified at 38 U.S.C.A. § 1710); see generally http://www.atsdr.cdc.gov/sites/lejeune/index.html.  

Effective September 24, 2014, VA amended its regulations in order to implement the statutory mandate that VA provide health care to certain veterans who served at Camp Lejeune for at least 30 days during the period beginning on January 1, 1957 and ending on December 31, 1987.  See 79 Fed. Reg. 57, 410 (Sept. 24, 2014).  The applicable regulation requires VA to furnish hospital care and medical services related to treatment of esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage, scleroderma, neurobehavioral effects, and non-Hodgkin's lymphoma.  38 C.F.R. § 17.400 (2014).  Notably, although the pertinent legal authority makes any veteran who served on active duty at Camp Lejeune, for at least 30 days between January 1, 1957, and December 31, 1987, and their family members, eligible for VA hospital care and medical services for any of 15 listed cancers and other illnesses or conditions, there are currently no "presumptive" diseases, akin to those described at 38 C.F.R. § 3.309, attributable to service at Camp Lejeune, to include expose to contaminated drinking water.  Indeed, in enacting 38 U.S.C.A. § 1710, Congress stated specifically that veterans and family members were eligible for VA hospital care and medical services based on service at Camp Lejeune during a specified time period "notwithstanding that there is insufficient medical evidence to conclude that such illnesses or conditions are attributable to such service."  38 U.S.C.A. § 1710(F).

Turning to the evidence specific to the Veteran's claim, the medical evidence shows that he was diagnosed as having kidney cancer in 2007, a claim for service connection was filed in 2013.  In March 2014, the AOJ obtained a VA medical opinion concerning the likelihood that the Veteran's kidney cancer and kidney disease was caused by or the result of exposure to contaminated water at Camp Lejeune, which opinion was prepared D.H. M.D., who is board-certified in occupational medicine and a member of the "Subject Matter Expert Panel, Camp Lejeune Contaminated Water Project."  Upon review of the evidence, the VA physician opined against an association between the Veteran's diagnosed kidney cancer and chronic kidney disease and his exposure to contaminated water at Camp Lejeune.  As support for her negative nexus opinions, the physician noted that the Veteran had all three of the most established risk factors for the development of kidney cancer, which are obesity, hypertension, and tobacco use.  The physician noted that the Veteran had been a very heavy smoker, smoking four packs of cigarettes a day until he was diagnosed with kidney cancer in 2007.  She further indicated that any toxic exposures in service would have been minimal, as the Veteran was stationed at Camp Lejeune for just over three months, and noted that increased risk for the development of cancer from exposure to TCE was found in workers who had been exposed for years.  The physician went on to reference the NAS report and the results of a study conducted by the ATSDR, as well as a more recent case control study entitled "Risk of Selected Cancers due to Occupational Exposure to Chlorinated Solvents in a Case-Control Study in Montreal," which was published in 2013.  The physician found, in essence, that these studies suggested no clear increased risk in the development of kidney cancer from solvents, even with occupational exposures of five or more years.  

Specifically, the physician noted that the ATSDR and NAS reports indicated that there was only limited/suggestive evidence of association between TCE/PCE exposure and the development of kidney cancer, which indication was based on the reports of previous studies that looked at groups with extensive occupational exposure to TCE.  It was indicated that the studies involving PCE exposure showed no increased risk and that there was no clear increased risk in the development of kidney cancer due to exposure to solvents, even with occupational exposures of five or more years.

During the Board hearing, M.P., a member of the Camp Lejeune Community Assistance Panel (CAP), testified on behalf of the Veteran.  The purpose of the CAP, which was created by the ATSDR, is to voice the concerns of the affected community of marines and their families and to provide input for health studies.  The CAP consists of community members, one representative from the Department of Defense, independent scientific experts, and ATSDR staff.  See http://www.atsdr.cdc.gov/sites/lejeune/capmeetings.html.  M.P. testified that the ATSDR had more recently conducted four epidemiological studies, which included a mortality study that found there to be an increased risk in the development of kidney cancer or death from kidney cancer in veterans who were stationed at Camp Lejeune between 1975 and 1985.  M.P. also testified that the Montreal Case Control study that was referred to by the VA physician had been found to be scientifically invalid by the National Toxicology Program because the findings of that study had been based on review of only two cases of kidney cancer.  He further indicated that the NRC study referred to by the VA physician had been called into question.  

Based upon review of the information contained in the ATSDR's website with regard to the ATSDR studies referred to by M.P, the Board remanded the matter for the VA physician who provided the May 2014 etiology opinion regarding the Veteran's kidney cancer and chronic kidney disease to provide an addendum to that report that considers and addresses the information contained in the more recent ATSDR studies.  The VA physician was directed regarding how to access the more recent ATSDR epidemiological study reports, as well as how to access the information pertaining to Water modeling, which was also referred to during the Veteran's hearing.  The VA physician was also requested to review the article entitled "Tobacco smoking and cancer: A meta-analysis," which article was referred to in an e-mail contained within a May 19, 2015, correspondence from M.P., and cited to support a finding that although smoking is a risk factor for the development of renal cell carcinoma, its strength as a risk factor for development of such is no higher than for TCE exposure and kidney cancer.  


On June 15, 2015, the VA physician prepared an addendum to her previous opinion wherein she noted specifically that she had again reviewed the Veteran's VBMS file, as well as the information contained in the studies and articles referenced in the Board May 2015 remand action.  Regarding the ATSDR study entitled "Mortality study of civilian employees exposed to contaminated drinking water at USMC Base Camp Lejeune: a retrospective cohort study," the VA physician noted that the study had evaluated a cohort of Camp Lejeune civilians with an average employment on base of 2.5 years, the results of which evaluation indicated slightly elevated rates of kidney cancer in the exposed Camp Lejeune cohort as compared to the control Camp Pendleton cohort, which increase did not meet statistical significance.  

The VA physician then discussed the ATSDR study that evaluated specific causes of death in 154,932 Marines and Navy personnel who began service during 1975-1985 and were stationed at Camp Lejeune as compared to the causes of death of a group of 154,969 Marines and Navy personnel from Camp Pendleton, which group was not exposed to contaminated drinking water, but was otherwise similar to the Camp Lejeune group.  See http://www.atsdr.cdc.gov/sites/lejeune/mortalitystudy.html.  The VA physician noted that study results revealed a similar slight increase in renal cancer rates in Camp Lejeune marines with an average exposure of 18 months as compared to the control group, which increase also did not meet statistical significance.  The VA physician stated that the "interpretations were not definitive as the confidence intervals were wide and thus there remained a significant possibility that these findings could be due to chance alone."  Additionally, the VA physician noted that renal cancer risk factors such as obesity, hypertension, and smoking were not available or controlled for in these ATSDR studies.  She went on to state that "[w]hile these studies do not rule out a causal effect of [Camp Lejeune contaminated water] exposure on renal cancer, no definitive diagnostic conclusions can be drawn," pointing out that the ATSDR states on their fact sheet for the Marine and Navy personnel study that "'due to its limitations it does not provide definitive evidence for causality nor can it answer the question whether an individual has been affected by these exposures at Camp Lejeune.'"  See http://www.atsdr.cdc.gov/sites/lejeune/mortalitystudy.html.  Regarding the other two epidemiological studies, the VA physician noted that they pertained to adverse birth outcomes and birth defects and childhood cancers and were therefore not relevant to the Veteran's case.

Regarding the information contained in the article entitled "Tobacco smoking and cancer: A meta-analysis," see http://onlinelibrary.wiley.com/doi/10.1002/ijc.23033/pdf, the VA physician noted that the pooled studies on kidney cancer discussed in that article were from 1961-2003 and considered "ever smokers," with only estimates for dose categories rather than more specific smoking history.  The physician noted that the study did find an increased risk of kidney cancer from smoking, and stated that the Veteran smoked twice as much as that addressed in the study.  It was also noted that nowhere did that article address solvents and that the increase from smoking discussed therein was statistically significant, in line with most literature addressing this issue.  

Ultimately, the VA physician opined that it is less likely than not that the Veteran's kidney cancer is related to his exposure to contaminated water at Camp Lejeune.  The VA physician discussed the fact that the major etiological risk factors for the development of kidney cancer include cigarette smoking, obesity, hypertension, and diabetes, of which tobacco smoking is the single best recognized risk factor for the development of kidney cancer and obesity is second.  The VA physician noted that the Veteran's treatment records document that he has numerous strong risk factors for the development of kidney cancer, to include a profound history of smoking reported at times to be 4 packs per day.  It was stated that the Center for Disease Control (CDC) has reported that tobacco smoke contains a deadly mix of more than 7,000 chemicals, of which hundreds are toxic and about 70 can cause cancer, which chemicals include benzene and vinyl chloride.  The physician noted additional risk factors for the development of kidney cancer documented in the Veteran's medical records included a history of obesity and diagnoses of hypertension and diabetes mellitus, which predated his kidney cancer diagnosis by several years.

The VA physician went on to discuss the results of eight additional cited studies.  One study noted that the effect of being overweight on risk for kidney cancer crude odds ratios for individuals with a body mass index (BMI) of 28 or more was calculated to be 2.7 among men.  Another study was stated to show that overweight individuals at baseline were found to have elevated subsequent risks of kidney cancer in a dose-response manner, estimated to increase 24 percent for men for every 5 kg/m2 increase in BMI over 25.  The VA physician noted that the Veteran's BMI was over 30.  She went on to state that since the 1990s, hypertension has also been a well-recognized risk factor for the development of kidney cancer, referencing a study that identified a significant association of kidney cancer with obesity, smoking, hypertension, and renal disease.  Another article was reported to indicate that risk factors are independent and individuals who are both overweight and hypertensive have a much higher risk for developing kidney cancer.  

The VA physician also acknowledged that TCE was classified as being carcinogenic to humans by the International Agency for Research on Cancer (IARC) Working Group in October 2012, and noted that case-control studies suggest that prolonged exposure to high concentrations of TCE (hundreds to thousands of parts per million) can increase the incidence of kidney cancer.  The physician then cited a study analyzing workers exposed to TCE in three Nordic cohort studies, the results of which found no association between exposure to TCE and the development of kidney cancer.  The conclusion of that study was that if TCE is a risk factor for the development of kidney cancer, it is so only at extremely high levels of TCE exposure.

Again, the physician noted that the Veteran has numerous risk factors for the development of kidney cancer to include having smoked heavily for decades, being hypertensive and obese, and having diabetes mellitus.  The physician noted that the Veteran spent only four months at Camp Lejeune, and thus did not have the level exposure (18 months and 2.5 years) that was determined to result in slightly elevated rates of kidney cancer in the exposed Camp Lejeune cohort as compared to the control Camp Pendleton cohort in the two ATSDR studies discussed above.  It was thus determined by the VA physician that the level of increased risk from the Veteran's personal risk factors far outweighed any potential increased risk from his exposure to contaminated water at Camp Lejeune.

Upon review of the evidence, the Board finds no reason to reject the VA physician's opinion that it is less likely than not that the Veteran's exposure to contaminated water while stationed at Camp Lejeune resulted in his later development of kidney cancer, as it is based on her expertise as a medical professional and supported by the evidence of record and reasons stated therein.  There is also no indication that the VA physician overlooked or failed to consider pertinent evidence, to include all current ATSDR studies referred to during the Veteran's May 2015 hearing and the fact the TCE has been classified as being carcinogenic to humans.  The VA physician's opinion is also not contradicted by any other medical opinion deemed adequate to rely upon to support a conclusion that it is at least as likely as not that the Veteran's kidney cancer is attributable to his exposure to contaminated water while stationed at Camp Lejeune.

In this regard, the Board notes that the Veteran submitted a letter from his VA oncologist who noted that the Veteran had spent several months at Camp Lejeune in 1975 and stated that "[i]t is possible that the current cancer [the Veteran] has could be likely from residing in there during that time period"  The VA physician considered this statement in her June 2015 addendum opinion report, but noted that not only was no rationale provided for the purportedly positive opinion, but that the clinician's statement that is was "possible" did not equate to the at least as likely as not standard.  While there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), to be adequate, an opinion must be supported with an analysis that the Board can consider and weigh against contrary opinions, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  Not only does the VA oncologist indicate only that it is "possible" that the Veteran's cancer could be likely attributable to his exposures at Camp Lejeune, which does not rise to the "at least as likely as not" evidentiary standard applicable in the veterans law context, see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (noting that rather than mandate that "a medical principle reach the level of scientific consensus in order to support a claim for VA benefits," Congress established a low standard in 38 U.S.C. 5107(b) authorizing VA to resolve scientific or medical questions in the claimant's favor when the positive and negative evidence is in "approximate balance"), but the opinion is unsupported by any rationale.  Accordingly, it is not adequate to support a finding that it is at least as likely as not that the Veteran's kidney cancer is attributable to his exposure to contaminated water at Camp Lejeune.

In his June 2015 submission, the Veteran contends that his VA oncologist and his VA primary care physician were provided with relevant materials regarding contaminated water at Camp Lejeune and that "both doctors have said his cancers were just as likely to have occurred from his exposure to the water as to any other cause."  Although the Veteran is certainly competent to report on what he may have been told by a VA physician, a review of the Veteran's VA treatment records, and specifically those of his VA oncologist and primary care physician, fails to support the Veteran's assertion.  As discussed above, the VA oncologist opined only that it was "possible" that there was such an association, letters submitted from his VA primary care physician only confirm that the Veteran's kidney cancer has metastasized, with no indication as to the etiology of the Veteran's kidney cancer.  The Board finds the documented statements of record are more probative with regard to the clinicians' opinions than the Veteran's more recent assertion, especially given that the Veteran has proffered no written evidence to support his assertion, and it is clear from his previous submissions that he is aware that he can procure statements in support of his claim from his treating physicians.

In the June 2015 submission, the Veteran asserts that the studies referenced by the VA physician regarding kidney cancer risk factors are irrelevant as none of those studies considered the effects of the exposure to toxins from drinking contaminated water, cooking with contaminated water, washing clothing in contaminated water, or bathing in contaminated water on the subsequent development of kidney cancer.  While this may be true, it does not undercut the medical value of these studies in supporting the VA physician's position that the Veteran had multiple known risk factors for the development of kidney cancer.  Further, the VA physician clearly considered the Veteran's conceded exposure to contaminants in service, to include TCE, but concluded that this other risk factors far outweighed any potential increased risk from his exposure to contaminated water at Camp Lejeune.  The physician's opinion in this regard is based on her expertise as a medical professional and also takes into account the information contained in the ATSDR study report pertaining to mortality of service personnel exposed to contaminated drinking water at Camp Lejeune, which, as she pointed out "does not provide definitive evidence for causality" nor can it answer the question whether an individual has been affected by these exposures at Camp Lejeune.'"  See http://www.atsdr.cdc.gov/sites/lejeune/mortalitystudy.html.  

The Veteran also takes issue with the VA physician's determination that he had a history of obesity predating his kidney cancer diagnosis, arguing that he weighed only 235 pounds at the time of his diagnosis.  Attached to his June 2015 submission is a picture purportedly of the Veteran "the year prior to his cancer," which his spouse argues evidences a man who was not then obese.  The date that appears on the picture is June 1, 2003, which pre-dates the Veteran's cancer diagnosis by four years.  Regardless, however, of when this picture was taken, as pointed out the VA physician, obesity is objectively defined by the CDC as having a BMI of 30.0 or higher.  See http://www.cdc.gov/obesity/adult/defining.html.  In June 2004, the Veteran presented for a VA nutrition consultation.  At that time, he was noted to be 72 inches tall and weigh 250.4 pounds, which the record stated indicated a BMI of 34.  It was then indicated that the Veteran "is obese based on BMI calculations."  The Veteran was noted to weigh 282.8 pounds in February 2007, with a BMI of 38.  These findings support that VA physician's conclusion that the Veteran had a history of obesity that pre-dated his kidney cancer diagnoses.  The Board further notes that even if the Veteran's assertion that he weighed 235 pounds at the time of his diagnosis was correct, he would still have been classified as obese according to his BMI calculation based on his height of 72 inches and reported weight of 235 pounds, which would produce a BMI of 32.  See http://www.nhlbi.nih.gov/health/educational/lose_wt/BMI/bmi_tbl.htm.  Accordingly, the Board finds that the VA physician's finding that the Veteran had a history of obesity that pre-dated his cancer diagnosis is not only supported by the objective evidence of record, but also by the Veteran's own assertions regarding his weight at the time of diagnosis, which assertion is seemingly contradicted by the VA treatment records indicating a weight of 282 pounds in February 2007.  While the evidence certainly shows that the Veteran underwent significant weight gain after he was diagnosed as having kidney cancer, the fact remains that he was classified as obese prior to his diagnosis, which, as discussed by the VA physician, is a risk factor for the development of kidney cancer.

Regarding his noted risk factor of tobacco use, the Veteran argues that the extent of his tobacco use documented in his medical records is erroneous, as he at one point indicated smoking 40 cigarettes a day (or 2 packs) as opposed to 4 packs of cigarettes a day.  Notably, however, the Veteran does not deny a history of smoking.  Further, the VA physician stated that "[t]he medical documentation records a profound history of smoking reported at times to be 4 [packs per day]" and the "the Veteran smoked up to 4 packs per day until his diagnosis," which would indicate that she considered the fact that the Veteran also smoked less than 4 packs per day at times.  In this regard, the Veteran's VA treatment records variously record his tobacco use as 2 packs per day for 30 years in April 

2004; 4 packs per day since age 15 in April 2005; and 2 to 3 packs per day in February 2007.  To the extent that the Veteran's tobacco use was at any point erroneously reported, it does not appear that the VA physician's opinion was premised solely upon a finding that the Veteran had smoked 4 packs of cigarettes a day.  Further, the record documents a long history of tobacco use, and the Veteran does not deny that he has a history of smoking.  Accordingly, the Board finds that the Veteran's argument in this regard provides no basis for the Board to discount the VA physician's negative nexus opinion.

Lastly, the Veteran argues that his hypertension is attributable to his diagnosed cancers and associated health problems, as opposed to being a risk factor for the development of kidney cancer, stating that a "blood pressure reading of 134/78 is a normal reading for most people."  As stated by the VA physician, the Veteran's VA treatment record shows a diagnosis of hypertension in 2004.  The VA treatment records also show that he was placed on Lisinopril for treatment of his hypertension.  It appears that the Veteran is referring to a July 2014 VA treatment record that documents his blood range to be "119-138/57-78" to support his assertion that he did not have hypertension prior to his kidney cancer diagnosis.  The Board does not dispute that VA treatment records document blood pressure readings in a normal range prior to 2007.  However, those records also indicate that the Veteran's blood pressure was being controlled by his use of Lisinopril, and records dated in 2007 show continued use of Lisinopril.  Indeed, a treatment record dated January 20, 2004, notes stable hypertension and states: "See note on Lisinopril."  Accordingly, to the extent that the Veteran is arguing that he did not have hypertension prior to his kidney cancer diagnosis, the objective medical evidence demonstrates otherwise.

In essence, although it is presumed that the Veteran was exposed in service to contaminated water, containing elements that have been determined to be carcinogenic to humans, evidence necessary to support a finding that it is at least as likely as not that the Veteran's kidney cancer developed as a result of such exposure is lacking in this case.  Not only has the medical community concluded that it cannot be determined reliably that certain diseases, to include kidney cancer, are associated with the exposure to contaminants in the water supply at Camp Lejeune, but the VA physician concluded that any increased risk for kidney cancer due to the Veteran's exposure to contaminated water at Camp Lejeune is outweighed by the Veteran's personal risk factors discussed above.  The Board is sympathetic to the Veteran's position and has considered the benefit-of-the-doubt doctrine.  However, the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2014).  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that the carcinogens that the Veteran is presumed to have been exposed to in service may lead to kidney cancer is supported by the record and, therefore, the Veteran's testimony that his kidney cancer is related to service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the opinions by D.H., M.D., more probative than the Veteran's statements.  The examiner is a medical professional, subject matter specialist, and was able to review the overall record, including the Veteran's history and opinions.  

Turning to the remainder of the Veteran's claims, because service connection for kidney cancer has not been established, the Veteran's claims of service connection for adrenal gland cancer, lung cancer, cancer of the ureter tube, chronic kidney disease, colonic polyps with obstructive bowel disorder, diabetes mellitus, GERD, heart disease, hypertension, leukocytosis, and obesity as secondary to kidney cancer are not warranted as a matter of law.  There is no basis upon which to award service 

connection for disability that is claimed as secondary to a disability that is not service connected.  See 38 C.F.R. § 3.310.

The Veteran's claims of entitlement to special monthly compensation and to TDIU must also be denied as both of those benefits are premised on a veteran having one or more service-connected disabilities.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352, 4.16 (2014).  Here, the Veteran is not in receipt of VA disability compensation, as he has no disabilities for which service connection has been establish.  As such, there is no legal entitlement to special monthly compensation or to TDIU.  Id.
 
II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor the appellant has disputed the contents of the VCAA notice in this case.  Further, the Board finds that the parties were adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of the Veteran's responsibilities in the adjudication of his claims, via a letter dated in January 2014.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran and the appellant in obtaining the evidence necessary to substantiate the claims decided herein.  The relevant evidence obtained includes certain service treatment records (STRs), service personnel records, VA treatment records, internet articles, and lay evidence in support of the claim.  The appellant has not identified any outstanding relevant evidence and the Board is aware of none.  The Board is thus satisfied that no additional assistance in this regard is required.

The Board also finds that the medical evidence of record is adequate for the Board to rely upon in this case.  The Board acknowledges the Veteran's request for an additional medical opinion, but finds that one is not warranted, as there is no reason to believe that the current medical opinions are flawed.  As discussed above, the VA physician who proffered the medical opinions in this case is board certified in occupational medical and there is no reason to doubt her subject matter expertise.  The Veteran has also not argued that the VA physician is somehow not competent to render the requested etiology opinion.  Further, despite the Veteran's assertion to the contrary, the VA physician indicated her review of all studies and articles referred to at the Veteran's May 2015 hearing and she discussed at length the relevant findings of such studies.  The VA physician's opinion is also supported by citation to medical treatise evidence and it is clear that her opinion takes into consideration both the Veteran's assumed exposure to contaminants in service and his other noted risk factors for the development of kidney cancer.  The Veteran's arguments regarding the alleged flaws in the VA physician's opinion have been addressed above and, as indicated in the above analysis, are without merit.  Overall, the Board concludes that the medical evidence developed in connection with the Veteran's claims is adequate and that the evidence developed on remand also complies with the terms of the Board's prior remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl, supra; Stegall v. West, 11 Vet. App. 268 (1998).


ORDER

Entitlement to service connection for kidney cancer is denied.

Entitlement to service connection for adrenal gland cancer is denied.

Entitlement to service connection for lung cancer is denied.

Entitlement to service connection for cancer of the ureter tube with ureteral fistula is denied.

Entitlement to service connection for chronic kidney disease and gross hematuria is denied.

Entitlement to service connection for colonic polyps with obstructive bowel disorder is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for heart disease, to include congestive heart failure, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for leukocytosis is denied.

Entitlement to service connection for obesity is denied.

Entitlement to special monthly compensation based on the need for aid and attendance is denied.

Entitlement to TDIU is denied



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


